DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.
Election/Restrictions
3.  Applicant’s election without traverse of Group II, in the reply filed on 01/14/22, is acknowledged.

Claim Status
4.  The amendment, filed 01/14/22, has been entered. 

5.  Claims 1-10 are pending. Claim 6 is amended. Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/22. Claims 6-10 are under examination.

Information Disclosure Statement
6.  The information disclosure statement (IDS) submitted on 08/31/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
Claim Objections
7.  Claim 6 is objected to because of the following informalities:  improper format. 
The phrase “...AST (antibiotic susceptibility testing)” improperly places the explanation after the acronym, wherein the proper recitation is “Antibiotic Susceptibility Testing (AST)”.  
The phrase “...if the differential value is equal to or lower than 1.0 S/cm, indicating a completely inhibition...” appears to contain the wrong words and/or missing words to encompass “complete inhibition”.  
The term “gram-negative” refers to a proper name and thus, is properly written “Gram-negative”.
In step (f) “a bacterial cells proliferation” refers to the proliferation of the cell(s) and thus is properly written “a bacterial cell’s proliferation” (for one cell) or “bacterial cell proliferation” (for all the cells).
Appropriate correction is required.

8.  Claim 7 is objected to because of the following informalities:  wrong word.  Claim 7 recites “test tub” (see line 2). Appropriate correction is required.

9.  Claim 6, claim 7, and claim 10 are objected to because of the following informalities:  improper punctuation. The tilde (~) is not an art-recognized punctuation mark for a “range” in the English language since it is more frequently used to indicate equivalency. The Office recommends the use of a hyphen (-) or the word “to” between the endpoints of each range (e.g. 2 to 5).  Appropriate correction is required.
10.  Claim 8 is objected to because of the following informalities: improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage (e.g. Escherichia coli).  In addition, Bordetella pertussis is listed twice.  Appropriate correction for all bacteria species is required.

Claim Rejections - 35 USC § 112
11. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite for multiple reasons:
Claim 6 contains numbers (see “(1)” and “(5)” on lines 3, 4, 8, 9 and 14), with no explanation and without corresponding numbers 2-4. Thus, clarification is required to ascertain the metes and bounds of the claim. In the interest of compact prosecution, if the numbers refer to drawings or parts within drawing, Applicant is reminded that format is improper for a method claim.
The phrase “...any version device...” does not make sense and is not explained or defined in the specification; thus, clarification is required.
The term “glassy” is indefinite because it is unclear how “glassy” is distinct from glass per se; thus, clarification is required.
The term “desired” (see line 5) is a relative term which renders the claim indefinite because “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. is a pathogen desired?). 
The phrase “...stuffing a nozzle of the test tube with a disposable syringe” does not make sense because test tubes do not have nozzles; thus, clarification is required. Step (c) is also indefinite because it is unclear if the syringe is used to load the liquid medium or is only connected after the liquid medium is in the test tube and then it is unclear what the function of the syringe is for the method as claimed; thus, clarification is required.
There is insufficient antecedent basis for the limitation of “the capacitively coupled contactless conductivity detector...” in step (d).
The phrase “...a total collection times of 20,000~30,000” does not make sense because (1) “a total”, singular, followed by “collection times”, plural, is not clear; thus, clarification is required. 
It is unclear what happens if and/or when the differential value(s) obtained is/are between 1 and 10 S/cm; thus, clarification is required.
Claim 7 is indefinite based on the improper use of the phrase “colony forming units”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “colony forming units” in claim 7 is used by the claim to mean “individual colonies (i.e. multiple bacteria)” while the accepted meaning is “the single viable cell of a bacteria that gave rise to the visible colony”; for example, 2 colony forming units represent 2 originally viable cells, each of which subsequently divided into multiple bacterial cells over a course of time until there were sufficient numbers of bacteria to be seen without magnification and therefore counted. The term is indefinite because the specification does not clearly redefine the term because the specification appears to describe that 2 to 5 whole colonies should be used (e.g. see [040, 050]). 
Claim 8 is indefinite because the claim is directed to a list of alternative species of Gram-negative bacteria, but the list encompasses only a few options that are actually bacterial species (this is proper), whereas at least some options represent a genus (e.g. Proteus, Brucella; Pasteurella genus) and some options that are not art-recognized bacteria (e.g. Dysentery bacillus, Influenzae, Parainfluenzae, Catamycin, Parahaemolyticus). Thus, clarification is required to ascertain what is included and what is excluded from the claim.
Claim 10 is indefinite because the phrase “a nonidentity within 0.5ºC” does not make sense, is not an art-recognized term, and is not explained in the specification; thus, clarification is required. 
Other dependent claims do not clarify the issues identified above.

Claim Rejections - 35 USC § 101
13.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.  Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claim(s) recite(s) “...judging a bacterial cells proliferation based on differential values when the collection is over: if the differential value is equal to or larger than 10.0 S/cm, indication a proliferation; and if the differential value is equal to or lower than 1.0 S/cm, indicating [complete inhibition]”; which amounts to mathematical concepts (i.e. mathematical calculations) and/or mental processes (i.e. concepts performed in the human mind including observation, evaluation, judgement and/or opinion).  Therefore, although the claims are drawn to a statutory category, i.e. a method; and Step 1 of the subject matter eligibly analysis is yes; the claims also recite a judicial exception; therefore, Step 2A, prong 1, is also yes. 
The judicial exception is not integrated into a practical application because the positively recited steps of preparing a sample, loading a test tube, and switching on a machine, merely amount to pre-solution data gathering steps required to subsequently make the mathematical calculations, mental observations, evaluations and judgements. However, since there are no other required steps once the calculation and judgements are made, nothing is done with the information gathered and, accordingly, the judicial exception is not integrated into a practical application. However, it is also noted that merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea does not integrate an abstract idea into a practical application; see MPEP 2106.05(f).  Therefore, Step 2A, prong 2, is no. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in claims 7-10 as dependent claims merely specify the bacteria and/or antibiotic to be evaluated and/or specific the conditions for the assay.  Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. abstract ideas). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because there is nothing significant beyond the sum of their parts taken separately. It is again noted that simply appending well-understood, routine, conventional activities previously known to the scientific community, specified at a high level of generality, to the judicial exception is not sufficient; see MPEP 2106.05(d) and the Berkheimer Memo issued on April 20, 2018. 
Therefore, Step 2B is no and the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 102
15. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.  Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. 1998 (A rapid method for determination of in vitro susceptibility to antibiotics with a bulk acoustic wave bacterial growth biosensor; Letters in Applied Microbiology 27: 57-61).  
	Tan teach methods for the determination of antibiotic susceptibility to antibiotics using a bulk acoustic wave bacterial growth biosensor (i.e. any version device) comprising loading bacteria of interest (i.e. desired bacteria) into test cell containers (30 mm i.d.), and measuring conductivity while maintaining temperature control to within 0.1 ºC of 37 ºC, at 6 points per hour over a period of at least 6 hours; wherein the results were compared to reference cell data, and wherein the minimum inhibitory concentrations (MIC) were defined and determined as the lowest concentration which resulted in a reduction of >90% in asymptotic maximum frequency shift in Hz (e.g. see pages 57-58 methods; Figure 1; and Results on page 60; meeting limitations found in instant claims 6 and 10). Tan teaches the preparation and use of corresponding sterilized bacterial media for testing the Gram-negative bacterial species Escherichia coli and Proteus vulgaris using penicillin, streptomycin, gentamicin, and/or cefotaxime (e.g. page 58, methods; and Table 1; meeting limitations found in instant claims 6, 8, and 9). Tan provides an example using E. coli at 1.4 x 106 bacteria (e.g. see Figure 2; meeting limitations found in instant claim 7).
	Therefore, Tan anticipates the invention as claimed. 

Conclusion
18. No claims are allowed.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
	
May 10, 2022